DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered. Claims 1-16 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James P. Naughton, applicant’s representative with Reg. No. 30,665, on 03/18/2022.
The application has been amended as follows: 
In the claims:
Claim 1: 	“pressing force” in line 6 is changed to -- measured value -- and “a processing unit that operates by executing” in line 13 is changed to -- a processor executing --.
Claim 9: 	“pressing force” in line 6 is changed to -- measured value – and “a processing unit that operates by executing” in lines 11-12 is changed to -- a processor executing --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an apparatus and a method for detecting a user's pressing operation capable of accurately detecting intentional press immediately cancelling unintentional press. Independent claims 1 and 9 identify the uniquely distinct limitations, “wherein, when determining the temporal change in the definitive value, in a first state before the first event is detected, the determination unit prevents the definitive value from increasing steeply when the pressing force has increased steeply, and decreases the definitive value steeply when the pressing force has decreased steeply, and in a second state after the first event is detected and before the second event is detected, the determination unit prevents the definitive value from increasing steeply when the pressing force has increased steeply, and prevents the definitive value from decreasing steeply when the pressing force has decreased steeply.” 
		The closest prior art, Wang et al. (US 2016/0370909 A1,) discloses a related press detection apparatus and an associated method for detecting press using thereof (see at least Figs. 1, 3, 4, disclosing a related press detection apparatus 100/400) comprising: a pressing-force detection unit configured to detect a measured value indicating a pressing force applied to a press target on the basis of pressing force information received from a pressing-force detection sensor (see Figs. 3, 6; ¶¶ 38, 70, disclosing a sensor module implemented by a processor executing the software programs and including a pressing-force detection unit configured to detect a measured value indicating a pressing force applied to a press target on the basis of pressing force information received from a capacitive force sensor 440, as the claimed pressing-force detection sensor;) and a determination unit configured to determine a temporal change in a definitive value based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event in which the definitive value becomes a first threshold or greater from a value less than the first threshold, and after the definitive value exceeds the first threshold, detect a second event in which the definitive value becomes equal to or less than a second threshold determined based on a peak value of the definitive value (see at least Figs. 3, 6, 7, 10 and the corresponding description, discussing the sensor module implemented by a processor executing the software programs [see the above discussion] and further including a determination unit configured to determine a temporal change in a definitive value indicated by the plot 705 based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event at time t1 in which the definitive value becomes a first threshold F1 or greater from a value less than the first threshold, and after the definitive value exceeds the first threshold, detect a second event at time t3 in which the definitive value becomes equal to or less than a second threshold F3 determined based on a peak value F2 of the definitive value,) 	wherein the pressing-force detection unit and the determination unit are implemented by a processing unit that operates by executing programs stored in memory (see the above discussion or ¶ 38]) and wherein, a first state is a state before the first event is detected and a second state is a state after the first event is detected and before the second event is detected (see at least Fig. 7.) The Wang et al., either singularly or in combination, fails to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626